SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

112
KA 13-00143
PRESENT: WHALEN, P.J., SMITH, DEJOSEPH, CURRAN, AND SCUDDER, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

DARRYL GOODWIN, ALSO KNOWN AS DARYL GOODWIN,
DEFENDANT-APPELLANT.


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (DAVID R. JUERGENS OF
COUNSEL), FOR DEFENDANT-APPELLANT.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (DANIEL GROSS OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Supreme Court, Monroe County
(Thomas E. Moran, J.), rendered November 26, 2012. The judgment
convicted defendant, upon his plea of guilty, of criminal possession
of a controlled substance in the third degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: On appeal from a judgment convicting him upon his
plea of guilty of criminal possession of a controlled substance in the
third degree (Penal Law § 220.16 [1]), defendant contends that his
waiver of the right to appeal was invalid. We reject that contention
inasmuch as the record demonstrates that the waiver was knowingly,
intelligently, and voluntarily entered (see generally People v
Sanders, 25 NY3d 337, 341-342). Contrary to defendant’s contention,
his “waiver [of the right to appeal] is not invalid on the ground that
[Supreme Court] did not specifically inform [him] that his general
waiver of the right to appeal encompassed the court’s suppression
rulings” (People v Brand, 112 AD3d 1320, 1321, lv denied 23 NY3d 961
[internal quotation marks omitted]). Thus, defendant’s valid waiver
of the right to appeal encompasses his contention that the court erred
in denying his suppression motion (see Sanders, 25 NY3d at 342).




Entered:    February 3, 2017                       Frances E. Cafarell
                                                   Clerk of the Court